Exhibit 10.2
Summary of
Fiscal 2012 Long-Term Incentive Program
for Tandy Brands Accessories, Inc.
Pursuant to authority granted by the Board of Directors of Tandy Brands
Accessories, Inc. (the “Company”), on June 24, 2011, the Compensation Committee
of the Company’s Board of Directors approved the Company’s fiscal 2012 long-term
incentive program, pursuant to which performance units will be granted to the
Company’s executive officers for the performance period beginning July 1, 2011
and ending June 30, 2013. Under the long-term incentive program, target awards
are expressed as a dollar amount, with threshold, target and maximum payout
opportunities expressed as a percentage of the target award (actual payouts may
range anywhere between the threshold and maximum percentages). No payout will
occur unless threshold performance is achieved. The Compensation Committee
approved the following payout opportunities for achieving threshold, target and
maximum performance:

                              Threshold             Maximum   Executive Officer
  (as a % of Target)     Target     (as a % of Target)  
 
 
Chief Executive Officer
    50 %   $ 350,000       200 %
 
 
Chief Accounting Officer
    50 %   $ 60,000       200 %
 
 
Other Executive Officers
    50 %   $ 100,000       200 %

To support the Company’s focus on creating long-term shareholder value, the
financial metric approved by the Compensation Committee to determine whether
target performance has been achieved is earnings per share, as an average over
the performance period, with aggressive performance targets set by the
Compensation Committee. Each performance unit award will generally be comprised
50% of cash and 50% of phantom shares of the common stock of the Company. The
number of phantom shares of common stock attributable to the performance unit
award will be determined based on the fair market value of the Company’s common
stock on the date of grant. Assuming continued employment, if, at the end of the
performance period, at least the threshold performance level has been achieved,
the performance units vest and, to the extent earned, will be settled in cash.
The Board of Directors of the Company may, in its discretion, adjust the target
measures to exclude one-time, non-operating items that may occur during the
performance period, and, if shares are available under the Company’s benefit
plans, pay the portion of the award payable in phantom shares with common stock
of the Company. All awards issued pursuant to the 2012 long-term incentive
program are made under the Company’s 2002 Omnibus Plan.

 

 